



Exhibit 10.1


COLLATERAL TRUST JOINDER - ADDITIONAL DEBT


Reference is made to the Collateral Trust Agreement, dated as of May 10, 2016
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Denbury
Resources Inc., a Delaware corporation (the “Company”), the Guarantors from time
to time party thereto, Wilmington Trust, National Association, as Parity Lien
Representative of the holders of the Notes (as defined therein), the other
Parity Lien Representatives from time to time party thereto and Wilmington
Trust, National Association, as Collateral Trustee. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement. This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional Parity Lien Debt under the
Collateral Trust Agreement.


1.Joinder. In connection with that certain Indenture, dated as of June 19, 2019,
among the Company, the Guarantors party thereto and Wilmington Trust, National
Association, as Trustee and as Collateral Trustee, pursuant to which the Company
will issue 7¾% Senior Secured Second Lien Notes due 2024 in an aggregate
principal amount of $528,026,000, the undersigned, Wilmington Trust, National
Association, in its capacity as trustee under such Indenture (the “New
Representative”), hereby agrees to become party as a Parity Lien Representative
under the Collateral Trust Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Collateral Trust Agreement as
fully as if the undersigned had executed and delivered the Collateral Trust
Agreement as of the date thereof.


2.
Additional Secured Debt Designation



The undersigned, on behalf of itself and each holder of Obligations in respect
of the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative, hereby agrees, for the enforceable benefit of each existing
and future holder of Priority Lien Obligations, the Priority Lien Agent, all
holders of each current and future Series of Parity Lien Debt, each other
current and future Parity Lien Representative and each current and future holder
of Parity Lien Obligations and as a condition to being treated as Parity Lien
Debt under the Collateral Trust Agreement that:


(a)all Parity Lien Obligations will be and are secured equally and ratably by
all Parity Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of any Series of Parity Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;


(b)the undersigned and each holder of Obligations in respect of the Series of
Parity Lien Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of the Collateral Trust Agreement and
the Intercreditor Agreement, including the provisions relating to the
appointment of the Collateral Trustee, the ranking of Parity Liens and the order
of application of proceeds from the enforcement of Parity Liens; and


(c)the Collateral Trustee is authorized and instructed to perform its




1



--------------------------------------------------------------------------------





obligations under the Collateral Trust Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement.


3.Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Collateral Trust
Joinder.




[Signature Page Follows.]






2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of June 19,
2019.


 
Wilmington Trust, National Association, solely
in its capacity as the New Representative
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President



The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:


 
Wilmington Trust, National Association, solely
in its capacity as Collateral Trustee
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President

































































[Signature Page to Collateral Trust Agreement Joinder
Denbury Resources Inc.]




3

